Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Agreement is made as of                             , 2007, between SAIC,
Inc., a Delaware corporation (the “Company”), and «Name» (the “Indemnitee”).

RECITALS

A. The Company and Indemnitee recognize that highly competent persons have
become more reluctant to serve publicly-held corporations as directors or in
other capacities unless they are provided with adequate protection through
insurance and/or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to, and activities on behalf
of, those corporations.

B. In recognition of (1) Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company and (2) Indemnitee’s reliance on the provisions of the
Company’s Restated Certificate of Incorporation (“Certificate of Incorporation”)
requiring indemnification of the Indemnitee to the fullest extent permitted by
law, and in part to provide Indemnitee with specific contractual assurance that
the protection promised by the Certificate of Incorporation will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Certificate of Incorporation, any change in the composition of the Company’s
Board of Directors or an acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of, and the
advancing of expenses to, Indemnitee to the fullest extent permitted by law and
as set forth in this Agreement.

C. The Certificate of Incorporation and the General Corporation Law of the State
of Delaware (“DGCL”) expressly provide that the indemnification provisions set
forth therein are not exclusive and contemplate that contracts may be entered
into between the Company and members of the Board of Directors, officers and
other persons with respect to indemnification.

D. It is reasonable, prudent and necessary for the Company to obligate itself
contractually to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.

E. This Agreement is a supplement to, and in furtherance of, the Certificate of
Incorporation and any resolutions adopted pursuant thereto and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the premises and of Indemnitee’s agreeing to serve or
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Basic Indemnification Agreement.

(a) General Indemnity and Exceptions.

(1) Indemnity. In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim (as defined in Section 9(b)) by reason of (or
arising in part out of) an Indemnifiable Event (as defined in Section 9(d)), the
Company shall indemnify Indemnitee to the fullest extent permitted by law,
against: (i) any and all Expenses (as defined in Section 9(c)), judgments,
fines, penalties and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection therewith) of such
Claim actually and reasonably incurred by or on behalf of Indemnitee in
connection with such Claim; and (ii) any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement. Such indemnification shall be made as soon as
practicable but in any event no later than 30 days after written demand is
presented to the Company.

(2) Indemnity Exceptions Prior to Change in Control. Notwithstanding anything in
this Agreement to the contrary, prior to a Change in Control (as defined in
Section 9(a)) and except as set forth in Sections 1(b), 3 and 7, Indemnitee
shall not be entitled to indemnification pursuant to this Agreement in
connection with any Claim: (i) initiated by Indemnitee against the Company or
any director or officer of the Company, unless the Company has joined in or
consented to the initiation of such Claim; (ii) made on account of Indemnitee’s
conduct which constitutes a breach of Indemnitee’s duty of loyalty to the
Company or its stockholders or is an act or omission not in good faith or
involves intentional misconduct or a knowing violation of the law; or
(iii) arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

(b) Reviewing Party Determination of Indemnification. The indemnification
obligations of the Company under Section 1(a) shall not be applicable if the
Reviewing Party (as defined in Section 9(f)) has determined (in a written
opinion, in any case in which the special independent counsel referred to in
Section 2 is involved) that Indemnitee would not be permitted to be indemnified
under applicable law; provided, however, that if Indemnitee has commenced legal
proceedings in the Court of Chancery of the State of Delaware (the “Delaware
Court”) to secure a determination that Indemnitee should be indemnified under
applicable law, any determination made by the Reviewing Party that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed). If there
has not been a Change in Control, the Reviewing Party shall be selected by the
Board of Directors, and if there has been such a Change in Control, the
Reviewing Party shall be the special independent counsel referred to in
Section 2. If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee substantively would not be permitted
to be indemnified in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation in the Delaware Court seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof and the Company hereby consents to service
of process and to appear in any such proceeding. Any determination by

 

-2-



--------------------------------------------------------------------------------

the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee. The Company shall indemnify Indemnitee for Expenses incurred by
Indemnitee in connection with the successful establishment or enforcement, in
whole or in part, by Indemnitee of Indemnitee’s right to indemnification or
advances.

(c) Advancement of Expenses. If requested by Indemnitee in writing, the Company
shall advance (within ten business days of such written request) any and all
Expenses to Indemnitee (an “Expense Advance”). The obligation of the Company to
make an Expense Advance shall be subject to the condition that the Company
receives an undertaking that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced legal
proceedings in Delaware Court as provided in Section 1(b), then Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

2. Special Independent Counsel after Certain Changes in Control.

(a) Role of Special Counsel. If there is a Change in Control of the Company
(other than a Change in Control approved by two-thirds or more of the Company’s
Board of Directors who were directors immediately prior to such Change in
Control), then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement, the Certificate of Incorporation or the
Company’s Bylaws (the “Bylaws”) now or hereafter in effect relating to Claims
for Indemnifiable Events, the Company shall seek legal advice only from special
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed) and who has not
otherwise performed services for the Company within the last five years or for
Indemnitee. Such special independent counsel, among other things, shall, within
90 days of its retention, render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law.

(b) Selection of Special Counsel. In the event that Indemnitee and the Company
are unable to agree on the selection of the special independent counsel, such
special independent counsel shall be selected by lot from among at least five
law firms with (i) offices in the State of Delaware having more than fifty
attorneys, (ii) a rating of “av” or better in the then current Martindale
Hubbell Law Directory and (iii) attorneys specializing in corporate law. Such
selection shall be made in the presence of Indemnitee (and his or her legal
counsel or either of them, as Indemnitee may elect).

(c) Payment for Special Counsel. The Company agrees to pay the reasonable fees
of the special independent counsel referred to above and to fully indemnify such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities, and damages arising out of or relating to this Agreement or to its
engagement pursuant hereto.

 

-3-



--------------------------------------------------------------------------------

3. Indemnification for Enforcement Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee in writing, shall (within ten business days of such
written request) advance such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any Claim asserted or action brought by Indemnitee
for (a) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement, Certificate of Incorporation or the Bylaws now
or hereafter in effect relating to Claims for Indemnifiable Events and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be. The Indemnitee shall qualify for
advances solely upon the execution and delivery to the Company of an undertaking
providing that the Indemnitee undertakes to repay the advance to the extent that
it is ultimately determined that the Indemnitee is not entitled to be
indemnified by the Company.

4. Partial Indemnity. If, under any provisions of this Agreement, Indemnitee is
entitled to indemnification by the Company of some, but not all, of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim,
the Company shall indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith. In connection with any determination
by the Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.

5. No Presumption. For purposes of this Agreement, the termination of any
action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief.

6. Indemnification Procedures.

(a) Notification of Claim. Within 30 days after receipt by Indemnitee of notice
of the commencement of a Claim which may involve an Indemnifiable Event,
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, submit to the Company a written notice identifying the
Claim, but the omission so to notify the Company will not relieve it from any
liability which it may have to Indemnitee under this Agreement unless the
Company is materially prejudiced by such lack of notice.

 

-4-



--------------------------------------------------------------------------------

(b) Defense of Claim.

(1) With respect to any such Claim as to which Indemnitee notifies the Company
of the commencement thereof: (i) the Company will be entitled to participate
therein at its own expense; and (ii) except as otherwise provided below, to the
extent that it may wish, the Company (jointly with any other indemnifying party
similarly notified) will be entitled to assume the defense thereof, with counsel
selected by the Board of Directors and reasonably satisfactory to Indemnitee.

(2) After notice from the Company to Indemnitee of its election to assume the
defense of a Claim, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below.

(3) Indemnitee shall have the right to employ its own counsel in such action,
suit or proceeding, but the fees and expenses of such counsel incurred after
notice from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such action, or (iii) the Company shall not in
fact have employed counsel to assume the defense of such action, in each of
which cases, the fees and expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any claim
brought by or on behalf of the Company or as to which Indemnitee shall have made
the conclusion provided for in clause (ii) above.

(c) Consent to Settlement. With respect to any such Claim as to which Indemnitee
notifies the Company of the commencement thereof, the Company shall not be
liable to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any action or claim effected without its written consent. The
Company shall not settle any action or claim in any manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement.

7. Non-exclusivity. The rights of Indemnitee under this Agreement shall be in
addition to any other rights Indemnitee may have under the Certificate of
Incorporation, the Bylaws, the DGCL, any agreement, a vote of the stockholders,
a resolution of directors or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee acting on behalf of the Company and at the request of the
Company prior to such amendment, alteration or repeal. To the extent that a
change in the DGCL (whether by statute or judicial decision), the Certificate of
Incorporation or the Bylaws permits greater indemnification than would be
afforded currently under the Certificate of Incorporation, the Bylaws and this
Agreement, it is the intent of the parties that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy in
this Agreement is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and

 

-5-



--------------------------------------------------------------------------------

remedy under this Agreement or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy under this
Agreement shall not prevent the concurrent assertion or employment of any other
right or remedy.

8. Liability Insurance.

(a) Policy; Notice. To the extent the Company maintains an insurance policy or
policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any Company director
or officer. If, at the time the Company receives notice from any source of a
Claim as to which Indemnitee is a party or a participant (as a witness or
otherwise), the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of such Claim to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonably necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Claim in accordance with the terms of such policies.

(b) Potential Change in Control. In the event of a Potential Change in Control
(as defined in Section 9(e)), the Company shall maintain in force any and all
insurance policies then maintained by the Company providing directors’ and
officers’ liability insurance, in respect of Indemnitee, for a period of at
least two years after the end of current policy period then in effect. In
satisfying this obligation, the Company shall not be obligated to pay premiums
in excess of 200% of the annualized premium for each such policy based on the
premium in effect on the date of the Potential Change in Control, and in the
event coverage cannot be obtained for such amount, the Company shall cause to be
obtained as much insurance as can be obtained for an amount equal to 200% of the
annualized premium on terms not less favorable than those in effect on the date
of the Potential Change in Control in terms of coverage and amounts. The Company
shall indemnify Indemnitee for Expenses incurred by Indemnitee in connection
with any successful action brought by Indemnitee for recovery under any
insurance policy referred to in this Section 8(b) and shall advance to
Indemnitee the Expenses of such action in the manner provided in Section 3
above. Notwithstanding the foregoing, the Company shall have no obligation under
this Section 8(b) in the event that (i) the Potential Change in Control results
in a Change in Control and (ii) the acquiring company, surviving corporation or
other resulting entity is required to provide directors’ and officers’ liability
insurance, in respect of Indemnitee, and for at least the period provided in
this Section 8(b) on terms and in amounts that are at least equal to or more
favorable than those in effect on the date of the Potential Change in Control.

9. Certain Definitions.

(a) A “Change in Control” of the Company means, and shall be deemed to have
occurred upon, any of the following events:

(1) The acquisition by any person (as defined in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof including a group as defined in
Section 13(d) thereof) of beneficial ownership (as defined in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act) of twenty-five percent
(25%) or more of the outstanding Voting Securities; provided,

 

-6-



--------------------------------------------------------------------------------

however, that the following acquisitions shall not constitute a Change in
Control for purposes of this subparagraph (1): (i) any acquisition directly from
the Company; (ii) any acquisition by the Company or any of its subsidiaries;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries; or (iv) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subparagraph (3) below; or

(2) Individuals who, as of June 8, 2007, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Company’s Board of Directors; provided, however, that any
individual who becomes a director of the Company subsequent to June 8, 2007 and
whose election, or whose nomination for election by the Company’s stockholders,
to the Board of Directors was either (i) approved by a vote of at least a
majority of the directors then comprising the Incumbent Board or
(ii) recommended by a nominating committee comprised entirely of directors who
are then Incumbent Board members shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act), other actual or threatened
solicitation of proxies or consents or an actual or threatened tender offer; or

(3) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the persons who were the beneficial
owners, respectively, of the outstanding shares and outstanding Voting
Securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding Voting Securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such beneficial owners in such
Business Combination other than as the result of such beneficial owners’
ownership of outstanding shares or outstanding Voting Securities immediately
prior to such Business Combination shall not be considered to be owned by such
beneficial owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity);
(ii) no person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of such entity resulting from the
Business Combination unless such person owned twenty-five percent (25%) or more
of the outstanding shares or outstanding Voting Securities immediately prior to
the Business Combination; and (iii) at least a majority of the members of the
Board of Directors of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board of Directors, providing for such Business
Combination; or

 

-7-



--------------------------------------------------------------------------------

(4) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

For purposes of clause (3) above, any person who acquires outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination, of outstanding Voting Securities
of both the Company and the entity or entities with which the Company is
combined shall be treated as two persons after the Business Combination, who
shall be treated as owning outstanding voting securities of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination of, respectively, outstanding Voting Securities of the Company, and
of the entity or entities with which the Company is combined.

(b) A “Claim” is any threatened, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, or any inquiry, hearing or
investigation, whether conducted by the Company or any other party, and whether
civil, criminal, administrative, investigative or other.

(c) “Expenses” include attorneys’ fees and all other costs, fees, expenses and
obligations of any nature whatsoever paid or incurred in connection with
investigating, defending, being a witness in, participating in (including
appeal), or preparing to defend, any Claim relating to any Indemnifiable Event.

(d) An “Indemnifiable Event” is any event or occurrence (whether before or after
the date hereof) related to the fact that Indemnitee is or was a director,
officer, employee, consultant, agent or fiduciary of or to the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.

(e) A “Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take actions which, if consummated, would
constitute a Change in Control; (iii) any person, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
who is or becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 9.5% or more of the combined voting power of the
Company’s then outstanding Voting Securities, increases such person’s beneficial
ownership of such securities by five percentage points or more over the initial
percentage of such Voting Securities held by such person; or (iv) the Board of
Directors of the Company adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

 

-8-



--------------------------------------------------------------------------------

(f) A “Reviewing Party” is (i) the Company’s Board of Directors (provided that a
majority of directors are not parties to the particular Claim for which
Indemnitee is seeking indemnification) or (ii) any other person or body
appointed by the Company’s Board of Directors, who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or (iii) if
there has been a Change in Control, the special independent counsel referred to
in Section 2.

(g) “Voting Securities” means any securities of the Company which vote generally
in the election of directors.

10. Amendments, Termination and Waiver. No supplement, modification, amendment
or termination of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

11. Contribution. If the indemnification provided in Sections 1 and 3 is
unavailable, then, in respect of any Claim in which the Company is jointly
liable with Indemnitee (or would be if joined in the Claim), the Company shall
contribute to the amount of Expenses, judgments, fines, penalties and amounts
paid in settlement as appropriate to reflect: (a) the relative benefits received
by the Company, on the one hand, and Indemnitee, on the other hand, from the
transaction from which the Claim arose, and (b) the relative fault of the
Company, on the one hand, and of Indemnitee, on the other, in connection with
the events which resulted in such Expenses, judgments, fines, penalties and
amounts paid in settlement, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and of
Indemnitee, on the other, shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and liabilities. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations described in this Section 11.

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under an insurance policy, the Certificate of Incorporation or otherwise) of
the amounts otherwise idemnifiable hereunder.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouse, heirs, and personal and legal
representatives. This

 

-9-



--------------------------------------------------------------------------------

Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director or officer (or in one of the capacities enumerated in
Section 9(d) hereof) of the Company or of any other enterprise at the Board of
Director’s request.

15. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

16. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally:

(a) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court and not in any other
state or federal court in the United States of America or any court in any other
country;

(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement;

(c) appoint, irrevocably, to the extent such party is not a resident of the
State of Delaware, the Company’s agent for service of process as its agent in
the State of Delaware for acceptance of legal process in connection with any
such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Delaware;

(d) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court; and

(e) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

17. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

IN WITNESS WHEREOF, the parties have entered into this Indemnification Agreement
effective as of the date first written above.

 

-10-



--------------------------------------------------------------------------------

SAIC, INC. By:  

 

Name:  

 

Title:  

 

 

«Name»

 

-11-